428 F.2d 827
David ROSEN, Plaintiff-Appellant,v.Reginald W. GODSON, d/b/a Beach Tower and Franklin Nottage, Defendants,The Travelers Indemnity Company, Garnishee-Appellee.
No. 27595.
United States Court of Appeals, Fifth Circuit.
April 2, 1970.

Appeal from the United States District Court for the Southern District of Florida at Miami; Emett C. Choate, Judge.
Kenneth L. Ryskamp, Fuller & Brumer, and Bolles, Goodwin, Ryskamp & Ware, P. A., Miami, Fla., for appellant.
George E. Bunnell, Gerard Pyszka, Dean, Adams, George & Wood, Miami, Fla., for appellee.
Before TUTTLE, COLEMAN and SIMPSON, Circuit Judges.
ON PETITION FOR REHEARING OF 422 F.2d 1082 AND PETITION FOR REHEARING EN BANC
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.

SIMPSON, Circuit Judge (dissenting):

2
For reasons stated in my original dissent, I would grant the petition for rehearing. I do not believe en banc consideration is justified in this diversity case.